DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over DRAGGIE (US20040187284) in view of XIUCHUN (CN101927429).
As to claim 1, DRAGGIE teaches a tool for removing a fastener from an aperture defined in a component surface, said tool comprising: a puller comprising: an arm (Figure 4, Item 28) extending from said plate (Figure 4, Item 34) to a distal end, said distal end comprising a pair of laterally extending prongs (Figure 4, Item 22) configured to engage an installed fastener within an open-ended slot (Figure 4, Item 24) defined between said prongs.  DRAGGIE discloses that a piston/cylinder can be used as the motive force for the arm. (Figure 7).
DRAGGIE does not explicitly disclose the claimed force application structure, specifically: a body comprising a first face configured to contact the component surface and a second, opposed face, said body further comprising a cylinder positioned between said first face and said second face, said cylinder configured to be pressurized between an active state and an inactive state; and a piston inserted into said cylinder of said body and extending to said plate, wherein, when said cylinder is in the inactive state, said plate is in a first position with respect to said second face and said distal end is substantially aligned with said first face, and wherein, when said cylinder is pressurized to the active state, said piston is displaced within said cylinder to move said plate out of the first position away from said second face and displace said arm relative to said body to cause removal of the fastener.
However, XIUCHUN teaches a tool (Figure 1) for removing a fastener from an aperture defined in a component surface (¶0006 teaches the device is a pin puller.  ¶0026 teaches the device is for pulling pins via a bolt screwed into the top of the pin, then pulling on the bolt.), said tool comprising: a body comprising a first face configured to contact the component surface  (Figure 1, Item 9) and a second, opposed face (Figure 1, top of Item 5), said body further comprising a cylinder positioned between said first face and said second face (Figure 1 teaches a hydraulic jack (5) which has an outer cylinder.), said cylinder configured to be pressurized between an active state and an inactive state (¶0026 teaches the activation of the hydraulic jack, which is activating/pressurizing the cylinder/piston.); and a puller coupled to said body (Figure 1, Item 6), said puller comprising: a plate (Figure 1, Item 4); an arm extending from said plate to a distal end (figure 1, Item 6), said distal end configured to engage an installed fastener (Figure 1, Item 7)(¶0026 teaches the connection of the “bolt connector” (7) section with the fastener (pin).); and a piston inserted into said cylinder of said body and extending to said plate (Figure 1 teaches the hydraulic jack (5) has an outer cylinder, alongside an inner shaft (interpreted as a piston) that is connected to the plate (4).), wherein, when said cylinder is in the inactive state, said plate is in a first position with respect to said second face and said distal end is substantially aligned with said first face (Figure 1 teaches the inactive position, where the plate (4) is slightly above the top of the cylinder (5).  The distal end of the arm (6) is substantially aligned with the first face (9).), and wherein, when said cylinder is pressurized to the active state, said piston is displaced within said cylinder to move said plate out of the first position away from said second face and displace said arm relative to said body to cause removal of the (¶0026 teaches the activation of the hydraulic jack to drive the movement of the device and the pulling of the pin.  This movement occurs via the plate (4) moving up through the guide cylinder (2).)
One of ordinary skill in the art would have been motivated to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the piston/cylinder system of DRAGGIE in order to integrate the automatic and high strength functions of the structure of XIUCHUN (XIUCHUN ¶0011) into the puller of DRAGGIE.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the piston/cylinder system of DRAGGIE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 2, DRAGGIE in view of XIUCHUN teaches the fastener removal tool in accordance with claim 1, wherein said body comprises an additional cylinder, said puller comprises an additional piston (XIUCHUN Figure 1 teaches two hydraulic jacks (5) with cylinders and pistons.), wherein said piston and said additional piston are each inserted into a respective one of said cylinder and said additional cylinder (XIUCHUN Figure 1 teaches two hydraulic jacks (5) with cylinders and pistons.), and wherein said arm is spaced from and positioned between said piston and said additional piston. (XIUCHUN Figure 1 teaches the arm (6) is positioned away from the pistons (in item 5).)

As to claim 3, DRAGGIE in view of XIUCHUN teaches the fastener removal tool in accordance with claim 1, further comprising a return spring biasing said puller towards said body. (DRAGGIE, Figure 7 and ¶0045 teach the use of a return spring (40) in conjunction with the hydraulic cylinder and piston.  ¶0045 teaches the purpose of the return spring is to move the arm back to the original position.)

As to claim 4, DRAGGIE in view of XIUCHUN teaches the fastener removal tool in accordance with claim 3, wherein said body comprises a sleeve, said return spring inserted into said sleeve of said body. (DRAGGIE, Figure 7 and ¶0045 teach the use of a return spring (40) in conjunction with the hydraulic cylinder and piston.  XIUCHUN teaches two cylinders (5) and a main cylinder (11) that when substituted into the device of DRAGGIE, can incorporate the return spring with the advantage/motivation of returning the device back to the original point when pulling is completed.)

As to claim 5, DRAGGIE in view of XIUCHUN teaches the fastener removal tool in accordance with claim 1, wherein the open-ended slot is sized for slidably engaging the fastener (DRAGGIE, Figure 4 teaches the slot (24) is sized to fit around the shaft of the fastener.  Figure 1 teaches the slot allows for a slidable engagement with the fastener (18).), and wherein a distal face of said distal end is in a coplanar relationship with said first face when said cylinder is in the inactive state. (DRAGGIE, which is relied upon for the arm/gripping portion, teaches in Figure 4 that the beginning stage of pulling has the distal face of the puller (22) aligned with the face of the surface being worked against (14).  XIUCHUN Figure 1 teaches the device legs rest on the surface of the face of the object being worked upon.)

As to claim 6, DRAGGIE in view of XIUCHUN teaches the fastener removal tool in accordance with claim 1, wherein said body is generally U-shaped and comprises a first leg member, a second leg member, and a bridge member coupling said first leg member to said second leg member such that a passage is defined between said first and second leg members. (XIUCHUN, Figure 1 teaches the body is generally U-shaped in that the two piston/cylinders (5) form the two leg members and the plate (4) forms the bridge member.  A passage for the arm (6) is formed between the two legs (5).)

As to claim 7, DRAGGIE in view of XIUCHUN teaches the fastener removal tool in accordance with claim 1, further comprising a shield coupled to said body and at least partially surrounding said puller. (DRAGGIE, Figure 4 teaches a shield (30) around the base of the puller (22).  This structure would remain the same after substitution due to the piston/cylinders (5) of XIUCHUN not interfering with the central arm portion of DRAGGIE.)

As to claim 8, DRAGGIE in view of XIUCHUN teaches the fastener removal tool in accordance with claim 1, wherein said tool is sized for handheld operation. (DRAGGIE, Figure 7 provides a representation of the device in relation to a handheld tool.  Examiner is interpreting the device to be sized for handheld operation based on the disclosure of the size of the drill/pressure applicator in Figure 7.)

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over LATHAM (US6526641) in view of XIUCHUN (CN101927429).
As to claim 1, LATHAM teaches a tool for removing a fastener from an aperture defined in a component surface, said tool comprising: a puller comprising: an arm (Figure 1, Item 22) extending from said plate (Figure 1, Item 20) to a distal end, said distal end comprising a pair of laterally extending prongs  configured to engage an installed fastener within an open-ended slot (Figure 4 teaches the structure of the puller (30) in which there are two laterally extending prongs (not labeled) and a middle opening. Col. 4, Lines 54-57 teach lateral insertion of the bit into the puller (30).) defined between said prongs.  LATHAM discloses that a power source can be used as the motive force for the arm. (Col. 5, Lines 42-50 teach the use of a hydraulic actuator for the motive force.)
LATHAM does not explicitly disclose the claimed force application structure, specifically: a body comprising a first face configured to contact the component surface and a second, opposed face, said body further comprising a cylinder positioned between said first face and said second face, said cylinder configured to be pressurized between an active state and an inactive state; and a piston inserted into said cylinder of said body and extending to said plate, wherein, when said cylinder is in the inactive state, said plate is in a first position with respect to said second face and said distal end is substantially aligned with said first face, and wherein, when said cylinder is pressurized to the active state, said piston is displaced within said cylinder to move said 
However, XIUCHUN teaches a tool (Figure 1) for removing a fastener from an aperture defined in a component surface (¶0006 teaches the device is a pin puller.  ¶0026 teaches the device is for pulling pins via a bolt screwed into the top of the pin, then pulling on the bolt.), said tool comprising: a body comprising a first face configured to contact the component surface  (Figure 1, Item 9) and a second, opposed face (Figure 1, top of Item 5), said body further comprising a cylinder positioned between said first face and said second face (Figure 1 teaches a hydraulic jack (5) which has an outer cylinder.), said cylinder configured to be pressurized between an active state and an inactive state (¶0026 teaches the activation of the hydraulic jack, which is activating/pressurizing the cylinder/piston.); and a puller coupled to said body (Figure 1, Item 6), said puller comprising: a plate (Figure 1, Item 4); an arm extending from said plate to a distal end (figure 1, Item 6), said distal end configured to engage an installed fastener (Figure 1, Item 7)(¶0026 teaches the connection of the “bolt connector” (7) section with the fastener (pin).); and a piston inserted into said cylinder of said body and extending to said plate (Figure 1 teaches the hydraulic jack (5) has an outer cylinder, alongside an inner shaft (interpreted as a piston) that is connected to the plate (4).), wherein, when said cylinder is in the inactive state, said plate is in a first position with respect to said second face and said distal end is substantially aligned with said first face (Figure 1 teaches the inactive position, where the plate (4) is slightly above the top of the cylinder (5).  The distal end of the arm (6) is substantially aligned with the first face (9).), and wherein, when said cylinder is pressurized to the active state, said piston (¶0026 teaches the activation of the hydraulic jack to drive the movement of the device and the pulling of the pin.  This movement occurs via the plate (4) moving up through the guide cylinder (2).)
One of ordinary skill in the art would have been motivated to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the piston/cylinder system of LATHAM in order to integrate the automatic and high strength functions of the structure of XIUCHUN (XIUCHUN ¶0011) into the puller of LATHAM.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the piston/cylinder system of LATHAM because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over LATHAM (US6526641) in view of XIUCHUN (CN101927429), as applied in claim 1, further in view of WALLMAN (US20170102013).
As to claim 3, LATHAM in view of XIUCHUN teaches the fastener removal tool of claim 1, but does not explicitly disclose a return spring biasing said puller towards said body.
However, WALLMAN teaches a hydraulic cylinder used for pulling with a return spring biasing the puller towards the return position. (Figure 2a teaches a spring (221) that is in the body (201) of the device that is configured to press the piston rod (202) back towards the starting position.  (listed as the “pulling end”).) WALLMAN also teaches that a spring is one common method in the art to return the piston to the starting position, also including gravity, manual push/pull, magnetically, etc.
One of ordinary skill in the art would have been motivated to substitute the known return spring technique of WALLMAN with the return technique of LATHAM in view of XIUCHUN in order to automatically return the pulling device to the starting position after pulling is completed.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known return spring technique of WALLMAN with the gravity return technique of LATHAM in view of XIUCHUN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 4, LATHAM in view of XIUCHUN and WALLMAN teaches the fastener removal tool in accordance with claim 3, wherein said body comprises a sleeve, said return spring inserted into said sleeve of said body. (WALLMAN, Figure 2b teaches that the return spring (211) is inserted into a sleeve (upper part of 201) that is part of the overall body.  Incorporating the return spring of WALLMAN with the piston/cylinder of XIUCHUN would result in the addition of this sleeve.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LAUN (US7658368) in view of XIUCHUN (CN101927429).
As to claim 9, LAUN teaches a method for removing a fastener using a tool (Figures 4-5 teach the removal of a fastener (39) using the tool (10).), the tool including a puller having a plate (Figure 1 teaches the puller (25) has a plate (18).), an arm extending from the plate to a distal end (Figure 1 teaches the arm (25) of the puller extends from the plate (18) to the base of the tool.), said method comprising: coupling the tool to an installed fastener on a component surface (Figure 4 shows the beginning of the method where the tool (10) is coupled to a fastener (39) on the component (38) face.) with the cylinder in the inactive state such that the first face contacts the component surface (Figure 4 teaches the first/inactive state where the tool base (12) contacts the component surface.), a distal face of the distal end is in a coplanar relationship with the first face (Figures 1 and 4 teach the claw (32) is at the distal end of the puller (25) and is coplanar with the base of the housing (12) before removal.), and the distal end engages the fastener. (Figure 4 teaches the distal end (32) engages the fastener (39) before pulling.) LAUN also discloses the upward movement of the puller (25) during removal of the fastener. (Figure 5)
LAUN does not explicitly disclose the tool including a body having a first face, a second, opposed face, and a cylinder positioned between the first face and the second face, the cylinder configured to be pressurized from an inactive state to an active state, and a piston inserted into the cylinder and extending to the plate and pressurizing the cylinder to the active state such that the piston is displaced within the cylinder, thereby moving the plate out of the first position to away from the second face and displacing the arm relative to the body to remove the fastener.
However XIUCHUN teaches a tool (¶0006 teaches the device is a pin puller.  ¶0026 teaches the device is for pulling pins via a bolt screwed into the top of the pin, then pulling on the bolt.)including a body having a first face (Figure 1, Item 9), a second, opposed face (Figure 1, top of Item 5), and a cylinder positioned between the first face and the second face (Figure 1 teaches a hydraulic jack (5) which has an outer cylinder.), the cylinder configured to be pressurized from an inactive state to an active state (¶0026 teaches the activation of the hydraulic jack, which is activating/pressurizing the cylinder/piston.), the tool further including a puller having a plate (Figure 1, Item 4), an arm extending from the plate to a distal end (figure 1, Item 6), and a piston inserted into the cylinder and extending to the plate (Figure 1 teaches the hydraulic jack (5) has an outer cylinder, alongside an inner shaft (interpreted as a piston) that is connected to the plate (4).), said method comprising: coupling the tool to an installed fastener (Figure 1, Item 7)(¶0026 teaches the connection of the “bolt connector” (7) section with the fastener (pin).) on a component surface with the cylinder in the inactive state such that the first face contacts the component surface (Figure 1 teaches first face (9) contacts the component surface.), the distal end engages the fastener, and the plate is in a first position with respect to the second face; and pressurizing the cylinder to the active state such that the piston is displaced within the cylinder, thereby moving the plate out of the first position to away from the second face and displacing the arm relative to the body to remove the fastener. (¶0026 teaches the activation of the hydraulic jack to drive the movement of the device and the pulling of the pin.  This movement occurs via the plate (4) moving up through the guide cylinder (2) and away from the second face.)
One of ordinary skill in the art would have been motivated to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the puller system of LAUN in order to integrate the automatic and high strength functions of the structure of XIUCHUN (XIUCHUN ¶0011) into the puller of LAUN.  This is an upgrade over the handheld power tool used in LAUN in that it provides increased pulling power.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the pulling system of LAUN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over DRAGGIE (US20040187284) in view of XIUCHUN (CN101927429).
As to claim 9, DRAGGIE teaches a method for removing a fastener using a tool (Figures 4-5 teach the removal of a fastener (18) using the tool (10).), the tool including a puller having a plate (Figure 1 teaches the puller (28) has a plate (34).), an arm extending from the plate to a distal end (Figure 1 teaches the arm (28) of the puller extends from the plate (34) to the base of the tool.), said method comprising: coupling the tool to an installed fastener on a component surface (Figure 4 shows the beginning of the method where the tool (10) is coupled to a fastener (18) on the component (14) face.) with the cylinder in the inactive state such that the first face contacts the component surface (Figure 4 teaches the first/inactive state where the tool base (30) contacts the component surface.), a distal face of the distal end is in a coplanar (Figure 4 teach the plug/claw (22) is at the distal end of the puller (28) and is coplanar with the base of the housing (30) before removal.), and the distal end engages the fastener. (Figure 4 teaches the distal end (22) engages the fastener (18) before pulling.) DRAGGIE also discloses the upward movement of the puller (28) during removal of the fastener. (Figure 5)
DRAGGIE does not explicitly disclose the tool including a body having a first face, a second, opposed face, and a cylinder positioned between the first face and the second face, the cylinder configured to be pressurized from an inactive state to an active state, and a piston inserted into the cylinder and extending to the plate and pressurizing the cylinder to the active state such that the piston is displaced within the cylinder, thereby moving the plate out of the first position to away from the second face and displacing the arm relative to the body to remove the fastener.
However XIUCHUN teaches a tool (¶0006 teaches the device is a pin puller.  ¶0026 teaches the device is for pulling pins via a bolt screwed into the top of the pin, then pulling on the bolt.)including a body having a first face (Figure 1, Item 9), a second, opposed face (Figure 1, top of Item 5), and a cylinder positioned between the first face and the second face (Figure 1 teaches a hydraulic jack (5) which has an outer cylinder.), the cylinder configured to be pressurized from an inactive state to an active state (¶0026 teaches the activation of the hydraulic jack, which is activating/pressurizing the cylinder/piston.), the tool further including a puller having a plate (Figure 1, Item 4), an arm extending from the plate to a distal end (figure 1, Item 6), and a piston inserted into the cylinder and extending to the plate (Figure 1 teaches the hydraulic jack (5) has an outer cylinder, alongside an inner shaft (interpreted as a piston) that is connected to the plate (4).), said method comprising: coupling the tool to an installed fastener (Figure 1, Item 7)(¶0026 teaches the connection of the “bolt connector” (7) section with the fastener (pin).) on a component surface with the cylinder in the inactive state such that the first face contacts the component surface (Figure 1 teaches first face (9) contacts the component surface.), the distal end engages the fastener, and the plate is in a first position with respect to the second face; and pressurizing the cylinder to the active state such that the piston is displaced within the cylinder, thereby moving the plate out of the first position to away from the second face and displacing the arm relative to the body to remove the fastener. (¶0026 teaches the activation of the hydraulic jack to drive the movement of the device and the pulling of the pin.  This movement occurs via the plate (4) moving up through the guide cylinder (2) and away from the second face.)
One of ordinary skill in the art would have been motivated to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the piston/cylinder system of DRAGGIE in order to integrate the automatic and high strength functions of the structure of XIUCHUN (XIUCHUN ¶0011) into the puller of DRAGGIE.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the piston/cylinder system of DRAGGIE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 10, DRAGGIE in view of XIUCHUN teaches the method in accordance with claim 9, wherein the fastener includes a dowel pin, wherein said (DRAGGIE, ¶0030 teaches the removal of pins.  Figures 4-5 teach the removal of the fastener (12) when the device (10) is actuated.  Additionally, XIUCHUN, ¶0029 teaches the activation of the hydraulic jack to drive the movement of the device and the pulling of the pin.  This movement occurs via the plate (3) moving up away from the first face.)

As to claim 11, DRAGGIE in view of XIUCHUN teaches the method in accordance with claim 10, wherein said coupling the tool to the fastener comprises slidably coupling the tool to a shoulder head screw of the fastener such that the shoulder head screw is engaged by an open-ended slot of the distal end. (DRAGGIE, Figures 1 and 4 teach the interaction of the pulling end (22) with the fastener (18) in that it engages the head (16) of the fastener from a lateral direction via the slot (24).)

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DRAGGIE (US20040187284) in view of XIUCHUN (CN101927429), as applied in claim 9 above, further in view of NI (CN103769843A).
As to claim 12
However, NI teaches pressurizing the cylinder to the active state includes pressurizing the cylinder using a hand-actuated pump.   (NI, Figure 1 teaches pressurizing the cylinder with a hand pump (6).)
DRAGGIE, XIUCHUN and NI all teach power operating pulling devices that use a working piston to pull on a fastener.  
One of ordinary skill would have been motivated to apply the known hand pump power technique of NI with the fastener pulling method of DRAGGIE in view of XIUCHUN in order to use a device is convenient, quick, and prevents damage to the pin being pulled. (NI, Page 2, Paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known hand pump power technique of NI with the fastener pulling method of DRAGGIE in view of XIUCHUN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 13, DRAGGIE in view of XIUCHUN and NI teaches the method in accordance with claim 12, wherein the hand-actuated pump is a hydraulic pump. (NI, Figure 1 teaches a hand pump (6) to supply hydraulic pressure to the device.)

As to claim 14, DRAGGIE in view of XIUCHUN teaches the method in accordance with claim 9, wherein a cylinder is pressurized to an active state.
NANJING does not explicitly disclose pressurizing the cylinder using a pump that is not an electrically actuated pump. 
However, NI teaches pressurizing the cylinder to the active state includes pressurizing the cylinder using a hand-actuated pump.   (NI, Figure 1 teaches pressurizing the cylinder with a hand pump (6).)
DRAGGIE, XIUCHUN and NI all teach power operating pulling devices that use a working piston to pull on a fastener.  
One of ordinary skill would have been motivated to apply the known hand pump power technique of NI with the fastener pulling method of DRAGGIE in view of XIUCHUN in order to use a device is convenient, quick, and prevents damage to the pin being pulled. (NI, Page 2, Paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known hand pump power technique of NI with the fastener pulling method of DRAGGIE in view of XIUCHUN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over BILSTEIN (US20100115747) in view of DRAGGIE (US20040187284), further in view of XIUCHUN (CN101927429).
As to claim 15, BILSTEIN teaches a method of removing an installed fastener of a gas turbine assembly (Paragraph 0019 teaches removing a fastener from a gas turbine.), said method comprising: coupling a tool to the fastener within an interior space of an inner ring that supports a plurality of inlet guide vanes of the gas turbine assembly, wherein the tool includes a puller having an arm that engages the fastener. (Figure 2 teaches coupling the tool (10) to the fastener (32) is located on a ring (30).  Paragraph 0019 teaches removing a fastener from a gas turbine.)
BILSTEIN does not explicitly disclose a tool further including a puller having a plate, an arm extending from the plate to a distal end, and the method comprising: coupling the tool to an installed fastener on a component surface with the cylinder in the inactive state such that the first face contacts the component surface, a distal face of the distal end is in a coplanar relationship with the first face, and the distal end engages the fastener.
However DRAGGIE teaches a method for removing a fastener using a tool including a puller having a plate (Figure 1 teaches the puller (28) has a plate (34).), an arm extending from the plate to a distal end (Figure 1 teaches the arm (28) of the puller extends from the plate (34) to the base of the tool.), said method comprising: coupling the tool to an installed fastener on a component surface (Figure 4 shows the beginning of the method where the tool (10) is coupled to a fastener (18) on the component (14) face.) with the cylinder in the inactive state such that the first face contacts the component surface (Figure 4 teaches the first/inactive state where the tool base (30) contacts the component surface.), a distal face of the distal end is in a coplanar relationship with the first face (Figure 4 teach the plug/claw (22) is at the distal end of the puller (28) and is coplanar with the base of the housing (30) before removal.), and the distal end engages the fastener. (Figure 4 teaches the distal end (22) engages the fastener (18) before pulling.) DRAGGIE also discloses the upward movement of the puller (28) during removal of the fastener. (Figure 5)
One of ordinary skill in the art would have been motivated to substitute the puller device of DRAGGIE for the puller of BILSTEIN in order to remove a pin (DRAGGIE ¶0010) from the head end while maintaining a removal force that is in axial alignment with the fastener and centered on the aperture to avoid damaging the fastener. (DRAGGIE ¶0010).  DRAGGIE also uses actuators (¶0018 and Figure 7) that allow for greater pulling force than a screw operator such as BILSTEIN.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the puller device of DRAGGIE for the puller of BILSTEIN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
BILSTEIN in view of DRAGGIE does not explicitly disclose the tool including a body having a first face, a second, opposed face, and a cylinder positioned between the first face and the second face, the cylinder configured to be pressurized from an inactive state to an active state, and a piston inserted into the cylinder and extending to the plate and pressurizing the cylinder to the active state such that the piston is displaced within the cylinder, thereby moving the plate out of the first position to away from the second face and displacing the arm relative to the body to remove the fastener.
However XIUCHUN teaches a tool (¶0006 teaches the device is a pin puller.  ¶0026 teaches the device is for pulling pins via a bolt screwed into the top of the pin, then pulling on the bolt.)including a body having a first face (Figure 1, Item 9), a second, opposed face (Figure 1, top of Item 5), and a cylinder positioned between the first face and the second face (Figure 1 teaches a hydraulic jack (5) which has an outer cylinder.), the cylinder configured to be pressurized from an inactive state to an active (¶0026 teaches the activation of the hydraulic jack, which is activating/pressurizing the cylinder/piston.), the tool further including a puller having a plate (Figure 1, Item 4), an arm extending from the plate to a distal end (figure 1, Item 6), and a piston inserted into the cylinder and extending to the plate (Figure 1 teaches the hydraulic jack (5) has an outer cylinder, alongside an inner shaft (interpreted as a piston) that is connected to the plate (4).), said method comprising: coupling the tool to an installed fastener (Figure 1, Item 7)(¶0026 teaches the connection of the “bolt connector” (7) section with the fastener (pin).) on a component surface with the cylinder in the inactive state such that the first face contacts the component surface (Figure 1 teaches first face (9) contacts the component surface.), the distal end engages the fastener, and the plate is in a first position with respect to the second face; and pressurizing the cylinder to the active state such that the piston is displaced within the cylinder, thereby moving the plate out of the first position to away from the second face and displacing the arm relative to the body to remove the fastener. (¶0026 teaches the activation of the hydraulic jack to drive the movement of the device and the pulling of the pin.  This movement occurs via the plate (4) moving up through the guide cylinder (2) and away from the second face.)
One of ordinary skill in the art would have been motivated to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the piston/cylinder system of BILSTEIN in view of DRAGGIE in order to integrate the automatic and high strength functions of the structure of XIUCHUN (XIUCHUN ¶0011) into the puller of DRAGGIE.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known hydraulic jack and bridge/plate structure of XIUCHUN for the piston/cylinder system of BILSTEIN in view of 

As to claim 16, BILSTEIN in view of DRAGGIE and XIUCHUN teaches the method in accordance with claim 15, wherein the fastener includes a dowel pin, wherein said coupling the tool to the fastener comprises coupling the tool to the dowel pin, and wherein pressurizing the cylinder to the active state comprises removing the dowel pin. (BILSTEIN, Figure 2 teaches the head screw (12) that has a head (44) that is engaged with a pin (32). DRAGGIE, ¶0030 teaches the removal of pins.  Figures 4-5 teach the removal of the fastener (12) when the device (10) is actuated.  Additionally, XIUCHUN, ¶0029 teaches the activation of the hydraulic jack to drive the movement of the device and the pulling of the pin.  This movement occurs via the plate (3) moving up away from the first face.)

As to claim 17, BILSTEIN in view of DRAGGIE and XIUCHUN teaches the in accordance with claim 16, wherein the fastener includes a shoulder head screw coupled to the dowel pin, wherein said coupling the tool to the fastener further comprises coupling the arm to the shoulder head screw.  (BILSTEIN, Figure 2 teaches the head screw (12) that has a head (44) that is engaged by the device (10, 20) through an opening.  Figure 2 teaches this screw (12) engages with the pin (32).  DRAGGIE, ¶0030 teaches the removal of pins.  Figures 4-5 teach the removal of the headed fastener (12) by coupling the arm (28) to the head and pulling upward when the device (10) is actuated.)
As to claim 18, BILSTEIN in view of DRAGGIE and XIUCHUN teaches the method in accordance with claim 17, wherein said coupling the tool to the fastener further comprises sliding the tool along a flange of the inner ring to engage the shoulder head screw with the arm. (BILSTEIN, Figure 2 teaches the head screw (12) is located on a ring (30).  Paragraph 0019 teaches the pin (32) is located in a gas turbine.  Substituting the apparatus of DRAGGIE results in arm (28) that will slide beneath the head of the screw when positioned.)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BILSTEIN (US20100115747) in view of DRAGGIE (US20040187284) and XIUCHUN (CN101927429), as applied in claim 15, further in view of NI (CN103769843A).
As to claim 19, BILSTEIN in view of DRAGGIE and XIUCHUN teaches the method in accordance with claim 15, wherein a cylinder is pressurized to an active state.  (XIUCHUN teaches the motive force for the apparatus is generated via a piston/cylinder.  ¶0026 teaches the activation of the hydraulic jack to drive the movement of the device and the pulling of the pin.  This movement occurs via the plate (4) moving up through the guide cylinder (2) and away from the second face.)
BILSTEIN in view of DRAGGIE and XIUCHUN does not explicitly disclose pressurizing the cylinder to the active state includes pressurizing the cylinder using a hand-actuated pump. 
However, NI teaches pressurizing the cylinder to the active state includes pressurizing the cylinder using a hand-actuated pump.   (NI, Figure 1 teaches pressurizing the cylinder with a hand pump (6).)
XIUCHUN and NI both teach power operating pulling devices that use a working piston to pull on a fastener. 
One of ordinary skill would have been motivated to apply the known hand pump power technique of NI with the fastener pulling method of BILSTEIN in view of DRAGGIE and XIUCHUN in order to use a device is convenient, quick, and prevents damage to the pin being pulled. (NI, Page 2, Paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known hand pump power technique of NI with the fastener pulling method of BILSTEIN in view of DRAGGIE and XIUCHUN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 20, BILSTEIN in view of DRAGGIE, XIUCHUN and NI teaches the method in accordance with claim 19, wherein said coupling the tool to the fastener comprises coupling the tool via a first operator, said method further comprising actuating the pump via a second operator to pressurize the cylinder while the first operator holds the tool coupled to the fastener. (NI, Figure 1 teaches a hand pump (6) that is separate from the device.  Thus, while moving and holding the tool of BILSTEIN in view of DRAGGIE and XIUCHUN is accomplished by one operator, the hand pump of NI can be operated by a separate operator.)
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 2 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed 12 February 2021, with respect to the rejection of claims 3 and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DRAGGIE (US20040187284) in view of XIUCHUN (CN101927429).
Applicant’s arguments, see remarks, filed 12 February 2021, with respect to the rejection of claim 15 and its dependents under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claim 15 is made in view of BILSTEIN (US20100115747) in view of DRAGGIE (US20040187284), further in view of XIUCHUN (CN101927429).
In the remarks dated 12 February 2021, Applicant provides arguments that XIUCHUN does not teach “an arm extending from said plate to a distal end, said distal end comprising a pair of laterally extending prongs configured to engage an installed 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 April 2021